        Case 1:17-cv-02591-TJS Document 54-2 Filed 03/11/19 Page 1 of 2



                    IN THE U.S. DISTRICT COURT OF MARYLAND
                           FOR DISTRICT OF MARYLAND

Todd Feehley, et al.                          *
on behalf of themselves and
others similarly situated                     *

       Plaintiffs                             *

       v.                                     *        Case No. TJS-17-02591

Sabatino’s, Inc.                             *
(t/a “Sabatino’s Italian Restaurant), et al.
                                             *
        Defendants
____________________________________/

                                           ORDER

       AND NOW, this _______ day of March, 2019, upon consideration of Joint Motion to

Approve Settlement Agreement, it is hereby ORDERED AND DECREED that the Joint

Motion is GRANTED. Based on the representations by counsel set forth in the Joint Motion,

and made during the course of mediation, the proposed Settlement Agreement represents a fair

compromise of the claims made in this case.

       The Settlement Agreement (the “Agreement”) is hereby approved with respect to each

Plaintiff who has signed the Agreement.           Those Plaintiffs who have not yet signed the

Agreement shall have until April 1, 2019 in which to sign and file their signature page with the

Court at which point the Agreement will become fully effective with respect to each such

Plaintiff, including all payments provided by Sections 1 and 2 of the Agreement. If any

Plaintiff fails to sign or file the Agreement on or before April 1, 2019, such Plaintiff shall

forfeit all right to receive any payments under Sections 1 or 2 of the Agreement and all claims

shall be dismissed with prejudice.
        Case 1:17-cv-02591-TJS Document 54-2 Filed 03/11/19 Page 2 of 2



       The Court shall retain jurisdiction until all payments of backpay, liquidated damages,

attorneys’ fees and costs have been made. Upon completion of all payments required under this

Agreement, the case shall be dismissed with prejudice.


                                                   By the Court:


                                                   _____________________
                                                   Hon. Timothy J. Sullivan
